Dismissed and Memorandum Opinion filed March 30, 2004








Dismissed and Memorandum Opinion filed March 30, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01288-CV
____________
 
MICHAEL
BLACKMON and All Occupants, Appellants
 
V.
 
THEODORE
SAWKA, Appellee
 

 
On Appeal from the County Civil
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
801,764
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed October 16,
2003.  The notice of appeal was filed on
November 10, 2003.  The clerk responsible
for preparing the record in this appeal informed the court appellant did not
make arrangements to pay for the record. 
See Tex. R. App. P.
35.3(a).  No reporter=s record has been filed.




On March 9, 2004, notification was transmitted to all parties
of the court=s intent to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  To date, the clerk=s record has not been filed, and
appellant has not provided this court with proof of payment for its
preparation.
The filing fee of $125.00 was not paid in response to this
court=s notice that payment was
overdue.  See Tex. R. App. P. 5.  No proper affidavit of indigence was filed
with or before the notice of appeal.  See
Tex. R. App. P. 20.1.  Therefore, on March 11, 2004, the court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  To date, the filing fee has
not been paid, and appellant has not responded to the court=s order of March 11, 2004.
Accordingly, the appeal is ordered dismissed. 
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed March 30, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.